DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Buehler et al., US 20080313552 A1, teaches a method and system for customizing a cover for an electronic device wherein a plurality of templates associated with a plurality of electronic devices are provided. A client may select a template and then create and edit images on the template associated with a model of an electronic device, then printing or manufacturing the customized cover using the template.
Jacob et al., US 20110096341 A1, teaches a method and system for providing automated layouts and designs for recording text and images on any of a plurality of disparate three-dimensional objects wherein a server-based processing engine for automatically imposing and printing custom designs on a plurality of disparate objects via browser-based interfaces or standalone kiosks.
Shelton et al., US 20090284761 A1, teaches a method and system for customized printing and cutting of a polymer substrate in which an interactive user interface is configured to receive image and masking selections from a user, a printing device is configured to print the image selection to the polymer substrate, and a cutting device is configured to cut the polymer substrate according to the masking selection.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/           Primary Examiner, Art Unit 2115